VICKERY, J.
That the Municipal Court is not a general court of equity, we must concede, but is the question that is involved in this case, one in equity? The Cleveland Liberty Bank was going into liquidation. It had funds sufficient to pay forty percent upon the common stock of this corporation. Certain of the stock was owned by Rich which had been transferred to him by assignment, but had not been transferred to Rich upon the books of the Bank, but there is no question in this lawsuit but what Rich owned the certificates of stock, and he was asking, upon these certificates of stock, to have his proportion of the money that had been collected for disbursement among, holders of certificates of stock of the Cleveland Liberty Bank, paid to him.. That was refused. Then it simply became an action for money only, and even though his name did not stand upon the books of the Cleveland Liberty Bank as a stockholder, it became a question of proof - on the trial, and if he was the owner of these shares of stock and they had not been put up. as collateral security, and the proof shows that they had not, *452for they were in his possession, he was entitled to recover upon them.
If the Cleveland Liberty Bank was a going concern and Rich wanted to have the stock transferred so as to be in his name in order to draw dividends, he might have been compelled to go into a court of equity in order to have his name entered upon the books, but that is not the situation here..
Not seeing any error in this record that would warrant a disturbance of the judgment, it will be affirmed.
Sullivan, PJ and Levine, J, concur.